Citation Nr: 0816461	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-42 474	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than September 28, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2006, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in March 2007.


FINDINGS OF FACT

1.  The Board rendered a decision in the appellant's case in 
April 2008.

2.  The record shows that on March 26, 2008, the RO received 
correspondence from the veteran requesting a Board hearing in 
Washington, DC; due process requires this additional evidence 
be considered.


CONCLUSION OF LAW

In order to ensure that the appellant is not denied due 
process of law, the Board's decision, dated April 23, 2008, 
which denied entitlement to an effective date earlier than 
September 28, 2001, for the award of a TDIU, is vacated.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that an appellate decision may be vacated by 
the Board at any time upon the request of the appellant or 
his representative, or upon the Board's own motion, when the 
appellant was denied due process.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2007).

In this case, a review of the record reveals that on March 
26, 2008, the RO received correspondence from the veteran 
requesting a Board hearing in Washington, DC.  As this 
request was received prior to appellate review, the Board 
finds due process requires additional development.

Therefore, in order to assure due process of law and to 
afford the appellant every equitable consideration, the 
Board's decision of April 23, 2008, is hereby vacated.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.904.  Accordingly, a new 
decision will be entered by the Board as though the decision 
had not been made upon completion of the required action.


ORDER

The Board's decision of April 23, 2008, is hereby vacated.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


